July 24,-2015

Leonardo Vasquez
TDCJ-CID #1908818
Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880
                                                                                  RECEIVED IN
                                                                           COURT OF CRI~~INAL APPEALS
Abel Acosta, Clerk
Court of Criminal Appeals                                                          JUL 29 2015
P.O. Box 12308 - capitol Station
Austin, TX 78711


RE:     WR-83,329-01


To whom it may concern;
     On 5/20/15 you filed- ·my                         original app1Tcaf16fl.- ·for wri·t-of" -mandamus- -in~-
the     above-numbered              cause.      In    doing    so you cited on the "white card" that
my trial court number was "12072452."
        My        trial     court     number,        and the•one I used to file the above-mentioned
writ,        is     "2012..-DCR-2913-B,"         (The     State of Texas v.·Leonardo Vasquez; !38th
Judicial District, Cameron County, Texas).
        Both        the     application      and       the rehearing request were denied using your
interpretation of the trial court number.
        can you explain to me why you used a different trial court number. instead
of the actual one I was convicted under?
        If. you           would     timely   address my concern; I would appreciate your time,
effort, and consideration.


Sincerely yours,



~ue}L~~
c.c. file/lv